DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim 1 is currently pending and considered below.

Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juvonen US 5,890,548 (herein, Juvonen).

Regarding Claim 1, Juvonen discloses, A hydraulic hammering device (Abstract), comprising: 
a cylinder (FIG. 1 – below illustrates a cylinder); 
a piston (FIG. 1, #1) slidably fitted into the cylinder in such a manner as to be capable of advancing and retracting (FIG. 1, Abstract); 
a first control valve (FIG. 1, #3) to control advancing and retracting movements of the piston (Abstract); 
an auto-stroke mechanism (Applicant’s Admitted Prior Art, para [0008 -  US 2014/0326473]) configured to switch a piston stroke of the piston between a regular stroke and a short stroke shorter than the regular stroke; 
an idle strike prevention mechanism  (Applicant’s Admitted Prior Art, para [0008 -  JP 4-300172 A]) configured to decompress an inside of a circuit configured to hydraulically drive the piston to lower than a working pressure; and 
a second control valve (FIG. 1, #9) to select either mode of the auto-stroke mechanism and the idle strike prevention mechanism, wherein (Col. 4, lines 10-48 and Col. 5, lines 47-60): 
to the second control valve, a shared spool (FIG. 1 - #9 illustrates spindle, Col. 3, lines 1-9) including an auto-stroke setting portion and an idle strike prevention setting portion at the same time is slidably fitted, 
a mode selection means (FIG. 1, #s 7 and 21) for allowing and cutting off both of supply of pressurized oil to the auto-stroke setting portion and discharge of pressurized oil from the idle strike prevention setting portion is disposed (FIG. 1 – illustrates circuitry that 7 and 21 can allow and terminate flow), and 
the mode selection means is configured in such a way that: 
when, while allowing pressurized oil to be supplied to the auto-stroke setting portion, prohibiting pressurized oil from being discharged from the idle strike prevention setting portion, the auto-stroke mechanism is selected (Col. 2, lines 1-27), and 
when, while prohibiting pressurized oil from being supplied to the auto-stroke setting portion, allowing pressurized oil to be discharged from the idle strike prevention setting portion, the idle strike prevention mechanism is selected (Col. 4, lines 10-48 ).
    PNG
    media_image1.png
    712
    490
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grzybowski US-20170259421-A1, Autschbach US-20150375382-A1 and US-20150375383-A1, Comamond US 2014/0326473, and Fukui JPH04300172A cited for a cylinder, first control valve, auto-stroke mechanism, idle strike mechanism, second control valve, spool, mode selection means,  and piston.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        29 September 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731